        Case 9:20-cv-00027-DLC Document 37 Filed 07/27/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



TIFFANY SHEPHERD,                                CV 20–27–M–DLC

                     Plaintiff,

        vs.                                               ORDER

UNITED STATES OF AMERICA,

                     Defendant.


      The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

      IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to bear their own costs and attorney’s fees.

      DATED this 27th day of July, 2021.
